Citation Nr: 1222758	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss, to include entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2007, the RO awarded service connection for bilateral hearing loss and tinnitus and assigned 20 and 10 percent ratings, respectively, effective from June 10, 2005.  The July 2008 rating decision continued the 20 and 10 percent ratings.  

As support for his claims, the Veteran testified at a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript is associated with the claims file. 

The Veteran testified that he is unable to work because of his hearing loss.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time that a disability is determined to be service connected.  Id. at 452-53.  Further, the Board notes that, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in this case, the Veteran's claim for a TDIU is part and parcel of his original claim for hearing loss, and as such, this issue is properly before the Board.  Accordingly, the issues on appeal are as stated on the cover page.

 Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for an initial rating in excess of 20 percent for bilateral hearing loss to include entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

On April 26, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 26, 2012, the Veteran testified at a Board hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to a disability rating in excess of 10 percent for tinnitus.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran also submitted a statement in writing withdrawing his claim for an increased rating for tinnitus at the time of the hearing.

As the Veteran has withdrawn his appeal as to the claim for a disability rating in excess of 10 percent for tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal as to the claim of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's bilateral hearing loss disability was last examined for compensation purposes in June 2008, approximately four years ago.  Additionally, the Veteran testified during his April 2012 Travel Board hearing that he can hardly hear at all and needs hearing aids.  The Veteran and his daughter also testified that as a result of his hearing loss, he is isolated, both socially and in a business sense, because he cannot hear anything over the phone.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disabilities, including insofar as assessing the current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran should be reexamined to reassess the severity of his bilateral hearing loss disability.  38 C.F.R. § 3.327(a) (2011).  

On remand, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Lastly, the Veteran testified that he could not maintain gainful employment because of his hearing loss.  As noted above, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Therefore, this aspect of the Veteran's initial claim for compensation benefits should be addressed on remand.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the initial rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's complete treatment records for hearing loss from the Newington, West Haven, Springfield, Leeds, Northampton, and Manchester VA treatment facilities dated since June 2005, to include copies of the results of all audiometric testing/audiograms.  For example, an October 26, 2010 VA outpatient treatment record indicates that audiological testing was done, but the complete results of this testing is not of record.  The results of all audiometric testing/audiograms should be obtained, dated since June 2005.

3.  After the above development has been accomplished, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and reviewed by the examiner.  

The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.  

The examiner should also specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  

In this regard, the examiner must comment on whether the Veteran's bilateral hearing loss and tinnitus render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

 A rationale for any opinion expressed should be provided.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


